Motion by petitioner in effect to change, to March 1, 1968, the date of commencement of respondent Allinson’s one-year suspension from the practice of law. Said respondent has consented to the *773granting of the motion. The order of this court, dated December 19, 1966, which imposed the one-year suspension, fixed the date for the commencement of the suspension as January 15, 1967. Since then, stays were successively granted by two Judges of the Court of Appeals and by a Justice of the Supreme Court of the United States, the last of which stays expired on January 29, 1968. Motion granted. The one-year suspension shall commence on March 1,1968. Beldock, P. J., Christ, Brennan, Benjamin and Martuscello, JJ., concur.